Citation Nr: 1303335	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  06-29 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left leg disorder to include fracture residuals.  

2.  Entitlement to service connection for a chronic disability manifested by joint pain.  

3.  Entitlement to service connection for a sinus disorder.  

4.  Entitlement to service connection for a respiratory disorder to include bronchitis.  

5.  Entitlement to service connection for a headache disorder.  

6.  Entitlement to a compensable disability evaluation for the Veteran's lumbosacral spine degenerative disc disease for the period prior to August 11, 2008.  

7.  Entitlement to an evaluation in excess of 20 percent for the Veteran's lumbosacral spine degenerative disc disease for the period on and after August 11, 2008.  
8.  Entitlement to an initial compensable disability evaluation for the Veteran's left hand disability.  


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Cramp, Counsel
 

INTRODUCTION

The Veteran had certified active service from August 1984 to January 1985; from July 1991 to October 1991; and from February 2003 to May 2004.  He had additional duty with the Alabama Army National Guard.  The Veteran served in Southwest Asia.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Montgomery, Alabama, Regional Office (RO) which, in pertinent part, established service connection for both a back disorder and a left hand disorder; assigned noncompensable evaluations for those disabilities; effectuated the awards as of May 22, 2004; and denied service connection for depression, memory loss, left leg fracture residuals, a sinus disorder, bronchitis, headaches, aching joints, and broken teeth.  In June 2006, the RO granted service connection for posttraumatic stress disorder (PTSD) with depression and memory loss; assigned a 50 percent evaluation for that disability; and effectuated the award as of May 22, 2004.  In October 2008, the RO, in pertinent part, recharacterized the Veteran's back disorder as lumbosacral spine degenerative disc disease; increased the evaluation for that disability from noncompensable to 20 percent; and effectuated the award as of August 11, 2008.  In March 2010, the Board remanded the Veteran's appeal to the RO for additional action.  

In October 2011 the Appeals Management Center (AMC) granted service connection for loss of teeth #11 and #12 due to trauma; assigned a noncompensable evaluation for that disability; and effectuated the award as of May 22, 2004.  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.   

This appeal is REMANDED to the RO via the AMC in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

In reviewing the Veteran's "Virtual VA" file, the Board observes that additional relevant VA clinical documentation dated after June 24, 2011, has been received into the record.  In his September 2012 Informal Hearing Presentation, the accredited representative conveyed that:

This case was returned to us for further review because Virtual VA contains a sizeable amount of VA OPT records, not all of which were addressed in the most recent supplemental statement of the case.  Since many of these records appear germane to at least some of the issues, and given the amount of these records, we do not believe it would be advisable to waive jurisdiction and we decline to do so.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has invalidated the regulations which empowered the Board to consider additional evidence without prior RO review in the absence of a waiver of such review by the Veteran or his representative.  Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The accredited representative declined to waive RO review of the additional VA clinical documentation.  

The Veteran was afforded an August 2010 VA examination for compensation purposes which addressed both the Veteran's claimed chronic sinus disorder and chronic headaches in response to the Board's Remand instructions.  The August 2010 examination report states that the Veteran presented a history of chronic sinusitis, sinus headaches and headaches which started while he was in Iraq and continued until the present time.  The examining nurse practitioner noted that contemporaneous X-ray studies of the sinuses revealed findings consistent with chronic sinusitis and the Veteran's VA "Problem List" included chronic headaches.  The Veteran was diagnosed with both chronic sinusitis and chronic headaches.   The examiner commented that:

It is less likely than not (i.e., probability less than 50 percent) that any identified chronic sinus disability had its onset during active service/active duty; is etiologically related to the Veteran's inservice respiratory and nasal complaints and exposure to smoke; or otherwise originated during active service/active duty.  The C-file review does not reveal any treatment or diagnosis of chronic sinus condition.  He has not been seen at the VA for any chronic sinus condition as well.  The X-ray of the sinus is positive for chronic sinus infection, but no other documentation for the condition of the treatment records (sic).  

***

It is less likely than not (i.e., probability less than 50 percent) that any identified chronic headache disorder had its onset during active service/active duty; is etiologically related to the Veteran's inservice musculoskeletal trauma; or otherwise originated during active service/active duty.  The C-file review does not support a diagnosis or treatment for headaches in service.  Although problem list of VA, CSRS records has a diagnosis of chronic 11/19/2007 (sic).  

The examiner advanced no findings as to the etiology of either the Veteran's diagnosed chronic sinusitis or his chronic headaches.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the contradictory and unclear findings contained in the August 2010 VA examination report, the Board finds that further VA evaluation would be helpful in resolving the issues raised by the instant appeal.  

Clinical documentation dated after March 2012 is not of record.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his claimed chronic left leg disorder, joint pain, sinus, respiratory, and headache disabilities and service-connected lumbosacral spine degenerative disc disease and left hand disability after March 2012, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including that provided after March 2012.  

3.  Then schedule the Veteran for a VA examination for compensation purposes conducted by a physician, if possible, in order to determine the nature and etiology of his chronic sinus disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified chronic sinus disorder had its onset during active service/active duty; is etiologically related to the Veteran's inservice respiratory and nasal complaints, exposure to smoke, and/or service in Southwest Asia; or otherwise originated during active service/active duty.  

All relevant medical records, including those in the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  Then schedule the Veteran for a VA examination for compensation purposes conducted by a physician, if possible, in order to determine the nature and etiology of his chronic headaches.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified chronic headache disorder had its onset during active service/active duty; is etiologically related to the Veteran's inservice musculoskeletal trauma, and/or service in Southwest Asia; or otherwise originated during active service/active duty.  

All relevant medical records, including those in the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

5.  After the requested examinations have been completed, the examination reports should be reviewed to ensure that they are in compliance with the directives of this Remand.  The reports should be returned to the examiners if they are deficient in any manner.  

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2012). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).  



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

